Citation Nr: 1452495	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  07-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right upper extremity radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran performed active military service from February 1969 to December 1971 and served with Reserve components at various times after that.  

The issues of increased evaluations for right and left upper extremity radiculopathy come back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in November 2013.  This case was originally on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.

It is noted that the issue of a total rating based on individual unemployability was remanded in the November 2013 document.  That matter was untouched by the Court, and the development requested does not appear to have been accomplished.  Appropriate development should be accomplished while this matter is in remand status.

Review of the VA's electronic files reveals currently no medical records in either folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board held that an evaluation of 30 percent for right upper extremity radiculopathy and an evaluation of 20 percent for left upper extremity radiculopathy was warranted.  The Veteran appealed the decision to the Court; and in a May 2014 Order, a Joint Motion for Remand (JMR) was granted, and the case was remanded back to the Board. 

The parties to the JMR noted that in its decision, the Board only considered the neurological criteria pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8516 for incomplete paralysis of the median and ulnar nerves.  The parties agreed that the Board erred by failing to discuss whether any other diagnostic code could be applicable with regard to the Veteran's bilateral upper extremities disabilities.  The parties noted that Diagnostic Code 8512 pertains to the lower radicular group, involving the hand, wrist, and fingers; and that a moderate rating under that diagnostic code warrants a 40 percent disability rating for the major upper extremity and a 30 percent disability rating for the minor upper extremity.  

After review of the claims file, the Board concludes that the medical evidence on file, the most recent of which is dated in February 2011, is insufficient to determine the current severity of the Veteran's service-connected cervical upper extremities disabilities.  As such, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion an additional VA examination of the Veteran is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to complete and return a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability. 

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any of his service-connected disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded a VA neurological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS (if any pertinent records are added to those folders).  The examiner must specify in the report that the pertinent records have been reviewed.  In accordance with the latest worksheets for rating diseases of the peripheral nerves, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his bilateral upper extremity radiculopathy. 

* The examiner should identify all nerves involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis).  

* The examiner should determine whether each upper extremity radiculopathy affects all intrinsic muscles of the hand and some or all flexors of wrist and fingers.  

* The examiner should characterize the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, this should be characterized as mild, moderate or severe.  

A complete rationale for any opinions expressed must be provided. 

4.  The development requested as to the TDIU issue in November 2013 should be conducted.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



